Title: To Thomas Jefferson from Edmund Bacon, 28 January 1821
From: Bacon, Edmund
To: Jefferson, Thomas

Sir.Jany 28th 21
			 Inclosed is the two papers of accts to merely ask the favour if you will look over them and see if you dont discover a small mistake You will find at the bottom of the acct of November 12th 1817. Your acknowlegedment of 1102..09 Ddue on the 22nd of September past. and that on the 31st of December ensueing thare was 145D..18c Interest makeing of Principal and Interest 1247..D27c.On the last acct. the amount of 1102..09 is set down to become due at the 31st of Decr at the time named for the 145..D18c Interest to be due this as I understand it. takes from me the Interest on the 1102 $ from 22nd of Sepr untill the 31st of Decer ensueing. Perhaps I may not understand it. right. but as stated above is the way I do understand it. and. I no you will do it. right. I tharefore send both accts to you to examin and will call in the forenoon tomorrowI am Yours &cE. Bacon